Citation Nr: 0827109	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



 INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for PTSD for failure to 
submit new and material evidence.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a May 2002 rating decision, the RO denied reopening 
the veteran's claim for service connection for PTSD, as no 
new and material evidence had been submitted to reopen the 
claim.  Although notified of the denial, the veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the May 
2002 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, or raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.




CONCLUSIONS OF LAW

1.  The RO's May 2002 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  As evidence received since the RO's May 2002 denial is 
new and material, the veteran's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for PTSD was received in October 2004.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in December 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a statement of the case was issued in December 2005.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to this 
matter was provided in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the favorable determination with respect to 
whether new and material evidence has been submitted and the 
need to remand for additional information with regard to the 
merits of this claim, no further discussion of VCAA 
compliance is needed concerning the issue of whether new and 
material evidence has been received in order to reopen a 
claim for entitlement to service connection for PTSD.

New and Material Evidence

In a November 1995 rating decision, the RO denied the 
veteran's claim for service connection for PTSD, noting that 
the evidence of record did not include any confirmed 
diagnosis of PTSD.  Evidence of record included the veteran's 
service treatment records, service personnel records 
reflecting service in Vietnam from November 1968 to July 
1969, a March 1995 stressor statement from the veteran, a May 
1995 report from the Portland Vet Center, outpatient 
treatment notes from the Togus, Maine VA Medical Center 
(VAMC) dated from July 1982 to June 1995, and a November 1995 
VA PTSD examination report.

Although notified of the November 1995 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

In May 2001 the veteran attempted to reopen his claim for 
service connection for PTSD.  In a May 2002 rating decision, 
the RO denied the veteran's claim for service connection for 
PTSD, concluding that the evidence failed to meet the 
criteria for a PTSD diagnosis.  Evidence of record included 
treatment notes from the Portland Vet Center from March 1986 
to October 2001; a private treatment report from E. K., a 
Licensed Clinical Social Worker, received in July 2002; a 
PTSD questionnaire, received in January 2002; and the report 
of an April 2002 VA PTSD examination report.  The RO noted 
that the private social worker diagnosed PTSD; however, there 
was no evidence of psychological testing being administered 
during the formulation of the diagnosis.  The April 2002 VA 
PTSD examination report did not include a PTSD diagnosis.

The veteran was notified of the May 2002 denial, but did not 
initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his claim for service 
connection for PTSD in October 2004.  This appeal arises from 
the RO's February 2005 denial to reopen the veteran's claim 
for service connection for PTSD.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the May 2002 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 2002 denial 
includes treatment notes from the Mental Health Clinic at the 
Charleston, South Carolina VAMC dated in June 2005.  This 
evidence is new in that it was not previously before agency 
decision makers at the time of the May 2002 decision, and it 
is not cumulative or duplicative of evidence previously 
considered.  Further, the evidence is material.  The prior 
denials of service connection for PTSD were predicated on a 
lack of new and material evidence indicating a diagnosis of 
PTSD in the record.  Presently, VA outpatient treatment 
records dated in June 2005 list PTSD on the computerized 
problem list from February 2005 and list impressions of rule 
out PTSD and rule out PTSD - probable in June 2005.  Thus, 
this new evidence is material in that it addresses the basis 
for the previous denials:  a lack of a PTSD diagnosis.  Thus, 
the claim must be reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; to this 
extent, the appeal is allowed.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran is seeking service connection for PTSD.  Service 
connection was previously denied based on a lack of a 
diagnosis of PTSD.  Recent VA outpatient treatment records 
from the Mental Health Clinic at the Charleston VAMC list 
PTSD in the computerized problem list from February 2005.  
However, the claims file only contains Charleston VAMC 
treatment records from June 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records from the Charleston VAMC and 
adjudicate the veteran's claim for service connection for 
PTSD on the merits.

Attention is called to VA Training Letter TL-07-02, ( 
Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred. In this case, the veteran's statements concerning 
stressful incidents during service have been, in some 
instances, very broad.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran and his representative are requested to provide 
any additional information concerning the claimed stressor 
incidents during active service.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for PTSD since May 2002.  Of 
particular interest are any Charleston 
VAMC treatment records for PTSD from May 
2002 to the present.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The AMC/RO should contact the veteran 
and request additional details regarding 
the veteran's claimed stressors.  Each of 
the incidents must be more fully described 
with the approximate dates of any and all 
incidents, if possible; the types and 
locations of the incidents; detailed 
descriptions of events; and any other 
identifying information.  The veteran is 
to be advised that verification of the 
incidents he has described, and ultimately 
the grant of service connection, is 
predicated on his providing as detailed a 
response as possible.

4.  Regardless of the veteran's response, 
additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
events related to the veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that may 
provide such information and follow- up 
inquiries should be conducted accordingly.  
Once received, any documents must be 
reviewed in detail for purposes of 
stressor verification and associated with 
the veteran's claims folder.

5.  Following receipt of additional data 
from the NPRC, JSRRC, and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the aforementioned 
organizations, the RO must prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the data on file.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file. 

6.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA examination by a psychiatrist or 
psychologist.  The purpose of such 
examination is to ascertain the nature and 
etiology of the veteran's claimed PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist or 
psychologist offer an opinion, with full 
supporting rationale, as to whether the 
veteran has PTSD meeting the criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, if 
so, whether it is at least as likely as 
not that the veteran's PTSD is the result 
of any verified in-service event(s). Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder. The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  The RO/AMC must adjudicate the issue 
of entitlement to service connection for 
PTSD with consideration of all applicable 
laws and regulations.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


